Richardson, C. J,
delivered the opinion of the court.
In trespass against several, if judgment be rendered against some, and in favor of the other, defendants, then the practice is to allow those defendants, who obtain judgment, their costs. 3 Mass. Rep. 408, Galloway v. Pitman; 10 ditto, 56, Durgin v. Leighton; 13 ditto, 536, Brown v. Stearns.
And when in such a case the defendants plead severally, and more than one obtain judgment, each of them is entitled to costs severally. 3 Pickering, 303, West v. Brock; 1 Pickering, 458, Mason v. Waite.
But when the defendants join in their plea, if two obtain judgment, they are not entitled to several costs. 3 Pickering, 64 Ewer v. Beard & a. and ibid, 303, West v. Brock.
In the case now before us the defendants must each be allowed his travel, attendance and attorney’s fee. But all the other charges must be single, and may be distributed among the defendants according to the advances made by each, or the whole may be put in one of the bills of costs,